

115 HR 7044 IH: Unmanned Aircraft Systems Collegiate Training Initiative Program Act
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7044IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a Collegiate Training Initiative Program for unmanned aircraft systems.
	
 1.Short titleThis Act may be cited as the Unmanned Aircraft Systems Collegiate Training Initiative Program Act. 2.Collegiate training initiative program for unmanned aircraft systems Not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Collegiate Training Initiative Program relating to unmanned aircraft systems by making new agreements or continuing existing agreements with institutions of higher education (as defined by the Administrator) under which the institutions prepare students for careers involving unmanned aircraft systems. The Administrator may establish standards for the entry of such institutions into the program and for their continued participation in the program.
		